PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MOSCATELLO, David
Application No. 14/406,203
Filed: 5 Dec 2014
Attorney Docket No. 1998-7 PCT US 

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed July 19, 2022.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a proper reply to the final Office action mailed October 25, 2019.  This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on January 26, 2020.  The Office mailed a Notice of Abandonment on           July 13, 2020. Applicant filed a petition to revive under 37 CFR 1.137(a) on February 20, 2022. However, the petition was dismissed in a decision mailed on May 20, 2022. The decision indicated that the Amendment submitted with the petition did not prima facie place the application in condition for allowance. In addition, the petition was not properly signed.
  
With the instant renewed petition, Applicant has made the proper statement of unintentional delay by filing a properly signed petition (including a satisfactory explanation of the delay in filing the initial petition) and filed a proper reply by filing a Request for Continued Examination (RCE). The petition fee was previously paid on February 20, 2022. All the requirements for a petition under 37 CFR 1.137(a) having been met, the petition is granted.

The application is being forwarded to Group Art Unit 1632 for consideration of the RCE, filed July 19, 2022.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions